Argued March 4, 1929.
Three years ago, we considered on the merits the question presented by this record, and interpreting the order then appealed from, as constituting disapproval by the quarter sessions of the proposed replacement of the county bridge, we affirmed the order: 88 Pa. Superior Court 209. On appeal to the Supreme Court it was held that the order of the quarter sessions was "neither approval nor disapproval of the petition by the court of quarter sessions. In place of such final action by the court, the record discloses the withholding of its approval `at this time,' of the commissioners' conclusion that the bridge be replaced with a new structure and a suggestion by the court that repair of the present bridge be made. This order is neither an approval nor disapproval of the proposed action of the commissioners as the Act of 1907 requires on the part of the court, consequently not a final order from which an appeal lies. It therefore follows that the appeal to the Superior Court was premature and should have been quashed by that tribunal." North Street Bridge, 287 Pa. 578, 580.
Since then, the record has been considered by the court below sitting in banc, and an order has been made disapproving the petition (four of the five judges constituting the court having concurred in such disapproval, one judge not participating because he had been of counsel in the proceeding before becoming a member of the court).
On the merits we have then the same questions that we considered before, and we all agree that for the reasons stated in our former opinion, the order appealed from should be
Affirmed. *Page 557